By The Court.
The ground of the motion is that the bill of exceptions was not presented to opposite counsel for examination ten days before- the expiration of the forty days after term, nor to the judges for their signature five days prior thereto, as required by section 5302, Revised. Statutes, which facts are sought to be shown by affidavit.
It appears by the record that the cause was tried at the-September term, 1891, of the circuit court, and judgment entered September 24, 1891. It was then ordered that the journal remain open for the period of forty days from the. *298close of tile term for the presentation, signing and filing of defendant’s bill of exceptions, and when so allowed, signed and filed, shall be a part of the record. Also, that on November 2, 1891, came the defendant and presented his bill of exceptions, which, being examined and found to be true and correct, is allowed, signed, filed and ordered to be made part of the record herein, all of which is done and this entry made as of the September term, 1891. The bill of exceptions appears, on its face, to have been allowed, and signed by the judges within the statutory time.
Held: The record imports verity, and cannot be impeached by evidence aliunde tending to show that the requirements of the statute were not complied witíi.

Motion overruled.